UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6057


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARQUIS ANTHONY NELSON, a/k/a Marquis L. Nelson,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.     Irene C. Berger,
District Judge. (1:08-cr-00058-1)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marquis Anthony Nelson, Appellant Pro Se.     John Lanier File,
Assistant United States Attorney, Beckley, West Virginia; Steven
Loew,  Assistant   United  States  Attorney,   Charleston,  West
Virginia for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marquis Anthony Nelson appeals the district court’s order

denying his motion to produce certain documents related to his

criminal    trial. *     We   have    reviewed     the    record   and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          United States v. Nelson, No. 1:08-cr-

00058-1    (S.D.W.     Va.   Dec.   11,   2014).     We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




     *
       Nelson indicates in his informal brief that he also seeks
to appeal the district court’s April 13, 2012, order denying his
motion for a sentence reduction, pursuant to 18 U.S.C.
§ 3582(c)(2) (2012).    We decline to consider the inordinately
late second appeal from that order.



                                          2